PER CURIAM:
Dennis Lee Williams seeks to appeal the district court’s orders denying his emergency motion for a protective order and granting the Government additional time to respond to his 28 U.S.C. § 2255 (2000) motion. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The orders Williams seeks to appeal are neither final orders nor appealable interlocutory or collateral orders.
Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED